EXHIBIT 10.1 












CRAFT BREWERS ALLIANCE, INC.

2010 STOCK INCENTIVE PLAN







--------------------------------------------------------------------------------


TABLE OF CONTENTS






1.
PURPOSE; ELIGIBILITY    1

1.1
Name of Plan; General Purposes    1

1.2
Eligible Award Recipients    1

1.3
Available Awards    1

2.
DEFINITIONS    1

3.
ADMINISTRATION    5

3.1
Administration by Committee or Board    5

3.2
Powers of Administrator    5

3.3
Specific Powers    5

3.4
Decisions Final    5

3.5
The Committee    6

3.6
Section 409A Compliance    6

4.
SHARES SUBJECT TO THE PLAN    6

4.1
Share Reserve    6

4.2
Reversion of Shares to the Share Reserve    6

4.3
Prior Plans    6

4.4
Source of Shares    6

4.5
Use of Proceeds From Sale of Stock    6

5.
ELIGIBILITY    7



 
i
195034-0012/PDXDOCS:1880517.4 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.1
Eligibility for Specific Awards    7

5.2
Ten Percent Shareholders    7

5.3
Section 162(m) Limitation    7

6.
OPTION PROVISIONS    7

6.1
Term    7

6.2
Exercise Price of an Incentive Stock Option    7

6.3
Exercise Price of a Nonstatutory Stock Option    7

6.4
Consideration    7

6.5
Transferability of an Option    8

6.6
Vesting Generally    8

6.7
Termination of Continuous Service    8

6.8
Disability of Optionholder    9

6.9
Death of Optionholder    9

6.10
Incentive Stock Option $100,000 Limitation    9

7.
PROVISIONS OF AWARDS OTHER THAN OPTIONS    9

7.1
Restricted Awards    9

7.1.1
Nature of Restricted Awards    9

7.1.2
Purchase Price    9

7.1.3
Consideration    9








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




7.1.4
Vesting    9

7.1.5
Termination of Participant’s Continuous Service    10

7.1.6
Transferability    10

7.1.7
Lapse of Restrictions    10

7.1.8
Code Section 409A Compliance    10

7.2
Performance Awards    10

7.2.1
Nature of Performance Awards    10

7.2.2
Restrictions on Transfer    11

7.2.3
Rights as a Shareholder    11

7.2.4
Termination    11

7.2.5
Certification    11

7.2.6
Code Section 409A Compliance    11

7.3
Stock Appreciation Rights    11

7.3.1
General    11

7.3.2
Exercise and Payment    11

7.3.3
Other Provisions    12

8.
COVENANTS OF THE COMPANY    12

8.1
Availability of Shares    12

8.2
Securities Law Compliance    12








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.
MISCELLANEOUS    12

9.1
Acceleration of Exercisability and Vesting    12

9.2
Shareholder Rights    12

9.3
No Employment or Other Service Rights    12

9.4
Transfer, Approved Leave of Absence    12

9.5
Investment Assurances    13

9.6
Withholding Obligations    13

10.
ADJUSTMENTS UPON CHANGES IN STOCK    13

10.1
Capitalization Adjustments    13

10.2
Dissolution or Liquidation    14

10.3
Change in Control - Asset Sale, Merger, Consolidation or Reverse Merger    14

11.
AMENDMENT OF THE PLAN AND AWARDS    14

11.1
Amendment of Plan    14

11.2
Shareholder Approval    14

11.3
Contemplated Amendments    15

11.4
No Impairment of Rights    15

11.5
Amendment of Awards    15

12.
GENERAL PROVISIONS    15

12.1
Other Compensation Arrangements    15








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




12.2
Recapitalizations    15

12.3
Delivery    15

12.4
Other Provisions    15

12.5
Disqualifying Dispositions    15

12.6
Market Stand-Off    16

12.7
Effective Date of Plan    16

12.8
Termination or Suspension of the Plan    16

12.9
Choice of Law    16










--------------------------------------------------------------------------------






CRAFT BREWERS ALLIANCE, INC.
2010 STOCK INCENTIVE PLAN
1.PURPOSE; ELIGIBILITY.
1.1    Name of Plan; General Purposes. The name of this plan is the Craft
Brewers Alliance, Inc. 2010 Stock Incentive Plan (the “Plan”). The purposes of
the Plan are (i) to enable Craft Brewers Alliance, Inc., a Washington
corporation (the “Company”), and any Affiliate to obtain and retain the services
of the types of Employees and Directors who will contribute to the Company’s
long-term success and (ii) to provide incentives that are linked directly to
increases in share value, which will benefit all shareholders of the Company.
1.2    Eligible Award Recipients. The persons eligible to receive Awards are
Employees and Directors.
1.3    Available Awards. The Plan will afford eligible recipients of Awards an
opportunity to benefit from increases in value of the Common Stock through the
granting of one or more of the following types of Awards: (i) Incentive Stock
Options, (ii) Nonstatutory Stock Options, (iii) Restricted Awards,
(iv) Performance Awards, and (v) Stock Appreciation Rights.
2.    DEFINITIONS.
2.1    “Administrator” means whichever of the Board or the Committee is from
time to time authorized by Section 3.1 to administer the Plan.
2.2    “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and 424(f), respectively, of the Code.
2.3    “Award” means any right granted under the Plan, including an Incentive
Stock Option, a Nonstatutory Stock Option, a Restricted Award, a Performance
Award and a Stock Appreciation Right.
2.4    “Award Agreement” means a written agreement between the Company and a
holder of an Award evidencing the terms and conditions of an individual Award
grant. Each Award Agreement shall be subject to the terms and conditions of the
Plan.
2.5    “Beneficial Owner” has the meaning assigned to such term in Rule 13d‑3
and Rule 13d‑5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
2.6    “Board” means the Board of Directors of the Company.
2.7    “Business Combination” has the meaning set forth in Section 2.9(e).
2.8    “Cause” means (a) in the case of a Participant who is subject to an
employment or service agreement or employment policy manual of the Company or
one of its Affiliates that provides a definition of “Cause,” “Cause” as defined
therein, and (b) in the case of all other Participants (i) the commission of, or
plea


 
1
195034-0012/PDXDOCS:1880517.4 




--------------------------------------------------------------------------------





of guilty or no contest to, a felony or a crime involving moral turpitude or the
commission of any other act involving willful malfeasance or material breach of
a fiduciary duty with respect to the Company or an Affiliate, (ii) conduct
tending to bring the Company into substantial public disgrace or disrepute,
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate, or (iv) material violation of state or federal securities laws. The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.
2.9    “Change in Control” means:
(a)    The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of a Business Combination), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act);
(b)    The Incumbent Directors ceasing for any reason to constitute at least a
majority of the Board;
(c)    The adoption of a plan relating to the liquidation or dissolution of the
Company;
(d)    Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) becoming, without the approval, recommendation or
authorization of the Board, the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of the Board (the “Company Voting Securities”); or
(e)    The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
50% or more of the total voting power of (i) the entity that survives or results
from the Business Combination (the “Surviving Entity”), or (ii) the ultimate
parent entity (the “Parent Entity”) that directly or indirectly controls the
Surviving Entity, is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares or other securities into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination.
(f)    The foregoing notwithstanding, a transaction shall not constitute a
Change in Control if (A) its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction; or (B) it constitutes a
secondary public offering that results in any security of the Company being
listed (or approved for listing) on any U.S. national securities exchange.
2.10    “Code” means the Internal Revenue Code of 1986, as amended.
2.11    “Committee” has the meaning set forth in Section 3.1.







--------------------------------------------------------------------------------





2.12    “Common Stock” means the common stock, par value $0.005 per share of the
Company.
2.13    “Company” means Craft Brewers Alliance, Inc., a Washington corporation.
2.14    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee or Director, is not interrupted
or terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee or Director or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s Continuous
Service. For example, a change in status from an Employee of the Company to a
Director will not constitute an interruption of Continuous Service. The
Administrator or its delegate, in its sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal or family leave of absence.
2.15    “Covered Employee” has the meaning set forth in Section 162(m)(3) of the
Code.
2.16    “Date of Grant” means the date on which the Administrator adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Participant that specifies the key terms and conditions of the Award and from
which the Participant begins to benefit from or be adversely affected by
subsequent changes in the Fair Market Value of the Common Stock or, if a later
date is set forth in such resolution, or determined by the Administrator, as the
Date of Grant, then such date as is set forth in such resolution.
2.17    “Director” means a member of the Board.
2.18    “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.8 hereof, the term Disability shall
have the meaning ascribed to it under Code Section 22(e)(3). The determination
of whether an individual has a Disability shall be determined under procedures
established by the Administrator. Except in situations where the Administrator
is determining Disability for purposes of the term of an Incentive Stock Option
pursuant to Section 6.8 hereof within the meaning of Code Section 22(e)(3), the
Administrator may rely on any determination that a Participant is disabled for
purposes of benefits under any long-term disability plan maintained by the
Company or any Affiliate in which a Participant participates.
2.19    “Effective Date” means the date the Plan is approved by the Company's
shareholders in accordance with Section 12.7.
2.20    “Employee” means any person employed by the Company or an Affiliate.
2.21    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.22    “Fair Market Value” means, as of any date, the value of the Common Stock
as determined in good faith by the Administrator; provided, however, that (a) if
the Common Stock is admitted to trading on a national securities exchange, the
Fair Market Value on any date shall be the closing selling price reported for
the Common Stock on such exchange for such date or, if no sales were reported
for such date, for the most recent date on which such a sale was reported and
(b) if the Common Stock is not admitted to trading on a national securities
exchange, but is admitted to quotation on an over the counter market or any
interdealer quotation system, the Fair Market Value on any given date shall be
the average of the highest bid and lowest asked prices







--------------------------------------------------------------------------------





of the Common Stock reported for such date or, if no bid and asked prices were
reported for such date, for the last day preceding that date for which such
prices were reported.
2.23    “Good Reason” has the meaning set forth in the Participant's Award
Agreement, or if not defined therein, means, with respect to a Participant, the
occurrence in connection with a Change in Control, without the Participant’s
express written consent, of one of the following events or conditions:
(a)    A material reduction in the level of the Participant’s responsibilities
in comparison to the level thereof at the time of the Change in Control;
(b)    The assignment to the Participant of a job title that is not of
comparable prestige and status as the Participant’s job title at the time of the
Change in Control;
(c)    The assignment to the Participant of any duties inconsistent with the
Participant’s position at the time of the Change in Control, other than pursuant
to the Participant’s promotion;
(d)    A material reduction in the Participant’s salary level;
(e)    A material reduction in the overall level of employee benefits or
perquisites available to the Participant at the time of the Change in Control,
or the Participant’s right to participate therein, unless such reduction is
nondiscriminatory as to the Participant;
(f)    Requiring the Participant to be based anywhere more than 50 miles from
the business location to which the Participant normally reported for work at the
time of the Change in Control, other than for required business travel not
significantly greater than the Participant’s business travel obligations at the
time of the Change in Control; or
(g)    Occurrence of any of the foregoing events and conditions before
consummation of the Change in Control if the Participant reasonably demonstrates
that such occurrence was at the request of a third party or otherwise arose in
connection with or in anticipation of the Change in Control (for purposes of
such demonstration, references in the foregoing events and conditions to the
time of the Change in Control shall be deemed to refer to the time of
commencement of discussions regarding the Change in Control).
2.24    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
2.25    “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval without
objection to such nomination in the proxy statement of the Company in which such
person was named as a nominee for Director) shall be an Incumbent Director. No
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to Directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Director.
2.26    “Market Stand-Off” has the meaning set forth in Section 12.6.
2.27    “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.







--------------------------------------------------------------------------------





2.28    “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
2.29    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
2.30    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
2.31    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3).
2.32    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
2.33    “Performance Award” means Awards granted pursuant to Section 7.2, which
may be share- or cash-denominated.
2.34    “Plan” means this Craft Brewers Alliance, Inc. 2010 Stock Incentive
Plan.
2.35    “Restricted Award” means any Award granted pursuant to Section 7.1.1.
2.36    “Restricted Period” has the meaning set forth in Section 7.1.1.
2.37    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
2.38    “SAR Exercise Price” has the meaning set forth in Section 7.3.1.
2.39    “Securities Act” means the Securities Act of 1933, as amended.
2.40    “Stock Appreciation Right” or "SAR" means the right pursuant to an award
granted pursuant to Section 7.3.
2.41    “Stock for Stock Exchange” has the meaning set forth in Section 6.4(i).
2.42    “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates.
3.    ADMINISTRATION.
3.1    Administration by Committee or Board. The Plan shall be administered by
the Compensation Committee of the Board unless the Board delegates
administration to a different committee of the Board (the Compensation Committee
or such other committee, as the case shall be, shall be referred to as the
“Committee”) or determines to administer the Plan itself.
3.2    Powers of Administrator. The Administrator shall have the power and
authority to select Participants and grant them Awards pursuant to the terms of
the Plan.







--------------------------------------------------------------------------------





3.3    Specific Powers. In particular, the Administrator shall have the
authority: (a) to construe and interpret the Plan and apply its provisions;
(b) to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan; (c) to authorize any person to execute, on behalf of
the Company, any instrument required to carry out the purposes of the Plan;
(d) to delegate its authority to one or more officers of the Company with
respect to awards that do not involve Covered Employees or “insiders” within the
meaning of Section 16 of the Exchange Act; (e) to determine when Awards are to
be granted under the Plan; (f) from time to time to select, subject to the
limitations set forth in the Plan, those Participants to whom Awards shall be
granted; (g) to determine the number of shares of Common Stock to be made
subject to each Award; (h) to determine whether an Option is to be an Incentive
Stock Option or a Nonstatutory Stock Option; (i) to prescribe the terms and
conditions of each Award, including, without limitation, the exercise price and
medium of payment and vesting provisions, and to specify the provisions of the
Award Agreement relating to such Award; (j) subject to Section 11.5, to amend
any outstanding Awards, including for the purpose of modifying the time or
manner of vesting, the purchase price or exercise price, or the term of any
outstanding Award; (k) to determine the duration and purpose of leaves of
absence that may be granted to a Participant without constituting termination of
his or her employment for purposes of the Plan, which periods shall be no
shorter than the periods generally applicable to Employees under the Company’s
employment policies; and (l) to exercise discretion to make any and all other
determinations that it determines to be necessary or advisable for
administration of the Plan.
3.4    Decisions Final. All decisions made by the Administrator pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants and any other person having any interest in an Award, unless such
decisions are determined by a court having jurisdiction to have been arbitrary
and capricious.
3.5    The Committee. If the Plan is administered by a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers that
the Board would possess if it were administering the Plan, including the power
to delegate to a subcommittee or, to the extent permitted by applicable law, to
the chair of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Administrator shall
thereafter be to such subcommittee or chair), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan. The members of the
Committee shall be appointed by and serve at the pleasure of the Board. From
time to time, the Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a Committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the unanimous
written consent of its members and minutes shall be kept of all of its meetings
and copies thereof shall be provided to the Board. Subject to the limitations
prescribed by the Plan and the Board, the Committee may establish and follow
such rules and regulations for the conduct of its business as it may determine
to be advisable.
3.6    Section 409A Compliance. Awards granted under the Plan are intended to be
exempt from or comply with Section 409A of the Code ("Code Section 409A") and
ambiguous provisions, if any, in the Plan or any Award Agreement shall be
construed in a manner that causes each Award to be exempt from or compliant
with Code Section 409A, as appropriate.
4.    SHARES SUBJECT TO THE PLAN.







--------------------------------------------------------------------------------





4.1    Share Reserve. Subject to the provisions of Section 10.1 relating to
adjustments upon changes in Common Stock, the shares that may be issued pursuant
to Awards shall consist of the Company’s authorized but unissued Common Stock,
and the maximum aggregate amount of such Common Stock that may be issued upon
exercise of all Awards under the Plan shall be 750,000 shares, of which a
maximum of 400,000 shares may be issued as Incentive Stock Options. If any
payment required in connection with an Award (whether on account of the exercise
price for an Option or Award, the satisfaction of withholding tax liabilities in
connection with the Award or otherwise) is satisfied through the tendering of
shares of Common Stock (either by actual tender or by attestation) or by the
withholding of shares of Common Stock, only the number of shares of Common Stock
issued by the Company, net of the shares tendered or withheld, shall be counted
for purposes of determining the number of shares of Common Stock available for
issuance under the Plan.
4.2    Reversion of Shares to the Share Reserve. If any Award shall for any
reason expire or otherwise terminate, in whole or in part, the shares of Common
Stock not acquired under such Award shall revert to and again become available
for issuance under the Plan. If shares of Common Stock issued under the Plan are
reacquired by the Company pursuant to the terms of any forfeiture provision,
such shares shall again be available for purposes of the Plan.
4.3    Prior Plans. The Plan is separate from the Craft Brewers Alliance, Inc.
2007 Stock Incentive Plan and the Craft Brewers Alliance, Inc. 2002 Stock Option
Plan (the "Prior Plans"). The adoption of the Plan neither affects nor is
affected by the continued existence of the Prior Plans except that no further
Awards will be granted under the Prior Plans after the Effective Date.
4.4    Source of Shares. The shares of Common Stock subject to the Plan will be
authorized but unissued Common Stock.
4.5    Use of Proceeds From Sale of Stock. Cash proceeds from the sale of Common
Stock pursuant to Awards shall constitute general funds of the Company.
5.    ELIGIBILITY.
5.1    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees and to Directors.
5.2    Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
110% of the Fair Market Value of the Common Stock at the Date of Grant and the
Option is not exercisable after the expiration of five years from the Date of
Grant.
5.3    Section 162(m) Limitation. Subject to the provisions of Section 10.1
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted (a) Options or Stock Appreciation Rights
covering more than 250,000 shares during any fiscal year or (b) Performance
Awards that could result in such Employee receiving Common Stock, hypothetical
Common Stock units, or cash (in the case of share-denominated cash Performance
Awards) representing more than 250,000 shares of Common Stock during any fiscal
year.
6.    OPTION PROVISIONS.
Each Option shall be in such form and shall contain such terms and conditions as
the Administrator shall deem appropriate; provided, however, that no Option
shall contain a “reload” feature automatically entitling







--------------------------------------------------------------------------------





the Option holder to receive an additional Option upon exercise of the original
Option. All Options shall be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and, if certificates are
issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased on exercise of each type of Option. Notwithstanding the
foregoing, the Company shall have no liability to any Participant or any other
person if an Option designated as an Incentive Stock Option fails to qualify as
such at any time or if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A. The provisions
of separate Options need not be identical, but each Option shall include
(through incorporation of provisions hereof by reference in the Option or
otherwise) the substance of each of the following provisions, to the extent
applicable:


6.1    Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the date it was granted.
6.2    Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the exercise price of each
Incentive Stock Option shall be not less than 100% of the Fair Market Value of
the Common Stock subject to the Option on the Date of Grant of the Option.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.
6.3    Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Date of Grant of the Option.
Notwithstanding the foregoing, a Nonstatutory Stock Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.
6.4    Consideration. The exercise price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or (b) in the discretion of the Administrator, upon such
terms as the Administrator shall approve:
(i)    by delivery to the Company of other Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the exercise price due for the number of shares being acquired, or by means
of attestation whereby the Participant (A) identifies for delivery specific
shares of Common Stock that have been held for more than six months (or such
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) and that have a Fair Market Value on the date of
attestation equal to the exercise price and (B) receives a number of shares of
Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”);
(ii)    during any period when the Common Stock is publicly traded, by a copy of
instructions to a broker directing such broker to sell the Common Stock for
which such Option is exercised, and to remit to the Company the aggregate
exercise price of such Option (a “Cashless Exercise”);







--------------------------------------------------------------------------------





(iii)    for Nonstatutory Stock Options only, by shares of Common Stock
otherwise issuable to the Participant upon exercise of the Option valued at Fair
Market Value as of the date of exercise; or
(iv)    in any other form of legal consideration that may be acceptable to the
Administrator.
Notwithstanding the foregoing, during any period when the Common Stock is
publicly traded, a transaction by a Director or executive officer that involves
or may involve a direct or indirect extension of credit or arrangement of an
extension of credit by the Company or an Affiliate in violation of
Section 402(a) of the Sarbanes-Oxley Act (codified as Section 13(k) of the
Exchange Act) shall be prohibited with respect to any Award under this Plan.
Unless otherwise specified in the Award Agreement, payment of the exercise price
by a Participant who is an officer, director or other “insider” subject to
Section 16(b) of the Exchange Act in the form of a Stock for Stock Exchange is
subject to pre-approval by the Administrator, in its sole discretion. The
Administrator may require some or all Participants to use one or more brokers
designated by the Administrator to sell Common Stock in connection with a
Cashless Exercise. No Option may be exercised for a fraction of a share of
Common Stock.
6.5    Transferability of an Option. An Option shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Optionholder only by the Optionholder.
6.6    Vesting Generally. The Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Administrator may deem appropriate. The vesting provisions of
individual Options may vary. The Administrator in its discretion may provide,
either in the Award Agreement for an Option or by a subsequent determination,
for acceleration of the vesting and exercisability of the Option at any time.
6.7    Termination of Continuous Service. Unless otherwise specified in an Award
Agreement for an Option or in an Optionholder’s employment agreement, if the
Optionholder’s Continuous Service terminates (other than upon the Optionholder’s
death or Disability or termination by the Company for Cause), the Optionholder
may exercise his or her Option (to the extent that the Optionholder was entitled
to exercise such Option as of the date of termination), but only during the
period ending on the earlier of (a) the date three months following the
termination of the Optionholder’s Continuous Service, or (b) the expiration of
the term of the Option as set forth in its Award Agreement. To the extent the
Option is not exercised within that period, it shall terminate. Unless otherwise
specified in an Award Agreement for an Option or in an Optionholder’s employment
agreement, or as otherwise provided in Sections 6.8 and 6.9 of the Plan,
outstanding Options that are not exercisable at the time the Optionholder’s
Continuous Service terminates for any reason other than for Cause (including an
Optionholder’s death or Disability) shall be forfeited and expire at the close
of business on the date of such termination. If the Optionholder’s Continuous
Service terminates for Cause, all outstanding Options shall be forfeited
(whether or not vested) and expire as of the beginning of business on the date
of such termination for Cause.
6.8    Disability of Optionholder. Unless otherwise specified in an Award
Agreement for an Option or in an Optionholder’s employment agreement, if the
Optionholder’s Continuous Service terminates as a result of the Optionholder’s
Disability, the Optionholder may exercise his or her Option (to the extent that
the







--------------------------------------------------------------------------------





Optionholder was entitled to exercise such Option as of the date of
termination), but only during the period ending on the earlier of (a) the date
12 months following such termination or (b) the expiration of the term of the
Option as set forth in its Award Agreement. To the extent the Option is not
exercised within that period, it shall terminate.
6.9    Death of Optionholder. Unless otherwise specified in an Award Agreement
for an Option or in an Optionholder’s employment agreement, if the
Optionholder’s Continuous Service terminates as a result of the Optionholder’s
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only during the period ending on the earlier of (a) the date
12 months following the date of death or (b) the expiration of the term of such
Option as set forth in its Award Agreement. To the extent the Option is not
exercised within that period, it shall terminate.
6.10    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof that exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options.
7.    PROVISIONS OF AWARDS OTHER THAN OPTIONS.
7.1    Restricted Awards.
7.1.1    Nature of Restricted Awards. A "Restricted Award" is an Award of actual
shares of Common Stock (so-called “restricted stock”) or hypothetical Common
Stock units (so-called “restricted stock units”) having a value equal to the
Fair Market Value of an identical number of shares of Common Stock, which may,
but need not, provide that such Restricted Award may not be sold, assigned,
transferred or otherwise disposed of, pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation or for any other
purpose for such period (the “Restricted Period”) as the Administrator shall
determine. The terms and conditions of the Restricted Award may change from time
to time, and the terms and conditions of separate Restricted Awards need not be
identical, but each Restricted Award shall include (through incorporation of
provisions hereof by reference in the Award Agreement or otherwise) the
substance of each of the provisions of this Section 7.1, to the extent
applicable.
7.1.2    Purchase Price. The purchase price of Restricted Awards, if any, shall
be determined by the Administrator, and may be stated as cash, property or
services.
7.1.3    Consideration. The cash consideration, if any, for Common Stock
acquired pursuant to the Restricted Award shall be paid either: (i) in cash at
the time of purchase; or (ii) in any other form of legal consideration that may
be acceptable to the Administrator in its discretion including, without
limitation, property, a Stock for Stock Exchange, or services that the
Administrator determines have a value at least equal to the Fair Market Value of
such Common Stock.
7.1.4    Vesting. Shares of Common Stock acquired under or subject to the
Restricted Award may, but need not, be subject to a Restricted Period during
which such shares or the right to acquire such shares will be forfeited to the
Company if the specified restrictions or conditions for the Restricted Award are
not satisfied. The Administrator in its discretion may provide, either in the
Award Agreement for a Restricted







--------------------------------------------------------------------------------





Award or by a subsequent determination, for acceleration of the end of the
Restricted Period at any time, in which event all such restrictions and
conditions shall lapse or be deemed satisfied, as the case may be.
7.1.5    Termination of Participant’s Continuous Service. Unless otherwise
provided in the Award Agreement for a Restricted Award or in the employment
agreement of the Participant holding the Restricted Award, if the Participant’s
Continuous Service terminates for any reason, the Participant shall forfeit the
unvested portion of a Restricted Award acquired in consideration of prior or
future services, and all of the shares of Common Stock held by the Participant
that have not vested as of the date of termination under the terms of the
Restricted Award shall be forfeited and the Participant shall have no further
rights with respect to the unvested portion of the Award.
7.1.6    Transferability. Rights to acquire shares of Common Stock under the
Restricted Award shall be transferable by the Participant only upon such terms
and conditions as are set forth in the Award Agreement, as the Administrator
shall determine in its discretion, so long as Common Stock awarded under the
Restricted Award remains subject to the terms of the Award Agreement.
7.1.7    Lapse of Restrictions. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Administrator, the restrictions applicable to the Restricted Award shall lapse
and a stock certificate for the number of shares of Common Stock with respect to
which the restrictions have lapsed shall be delivered, free of any restrictions
except those that may be imposed by law, the terms of the Plan or the terms of a
Restricted Award, to the Participant or the Participant’s estate, as the case
may be. The Company shall not be required to deliver any fractional share of
Common Stock but will pay, in lieu thereof, the Fair Market Value of such
fractional share in cash to the Participant or the Participant’s estate, as the
case may be.
7.1.8    Code Section 409A Compliance. Award Agreements relating to the grant of
Restricted Awards in the form of restricted stock units shall include provisions
necessary to cause the Award to comply with or be exempt from Code Section 409A.
7.2    Performance Awards.
7.2.1    Nature of Performance Awards. A Performance Award is an Award entitling
the recipient to acquire cash, actual shares of Common Stock or hypothetical
Common Stock units having a value equal to the Fair Market Value of an identical
number of shares of Common Stock upon the attainment of specified performance
goals. The Administrator may make Performance Awards independent of or in
connection with the granting of any other Award under the Plan. Performance
Awards may be granted under the Plan to any Participant, including those who
qualify for awards under other performance plans of the Company. The
Administrator in its sole discretion shall determine whether and to whom
Performance Awards shall be made, the performance goals applicable under each
Award, the periods during which performance is to be measured, and all other
limitations and conditions applicable to the awarded cash or shares. Performance
goals shall be based on a pre-established objective formula or standard that
specifies the manner of determining the amount of cash or the number of shares
under the Performance Award that will be granted or will vest if the performance
goal is attained. Performance goals will be determined by the Administrator
prior to the time 25% of the service period has elapsed and may be based on one
or more business criteria that apply to a Participant, a business unit or the
Company and its Affiliates. Such business criteria may include revenue, earnings
before interest, taxes, depreciation and amortization (EBITDA), funds from
operations, funds from operations per share, operating income, pre-tax or
after-tax income, cash available for distribution, cash available for







--------------------------------------------------------------------------------





distribution per share, net earnings, earnings per share, return on equity,
return on assets, return on capital, economic value added, share price
performance, improvements in the Company’s attainment of expense levels, and
implementing or completion of critical projects, or improvement in cash-flow
(before or after tax). A performance goal may be measured over a performance
period on a periodic, annual, cumulative or average basis and may be established
on a corporate-wide basis or established with respect to one or more operating
units, divisions, subsidiaries, acquired businesses, minority investments,
partnerships or joint ventures. More than one performance goal may be
incorporated in a performance objective, in which case achievement with respect
to each performance goal may be assessed individually or in combination with
each other. The Administrator may, in connection with the establishment of
performance goals for a performance period, establish a matrix setting forth the
relationship between performance on two or more performance goals and the amount
of the Performance Award payable for that performance period. The level or
levels of performance specified with respect to a performance goal may be
established in absolute terms, as objectives relative to performance in prior
periods, as an objective compared to the performance of one or more comparable
companies or an index covering multiple companies, or otherwise as the
Administrator may determine. Performance goals shall be objective and, if the
Company is publicly traded, shall otherwise meet the requirements of
Section 162(m) of the Code. Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants. A Performance Award
to a Participant who is a Covered Employee shall (unless the Administrator
determines otherwise) provide that, if the Participant’s Continuous Service
terminates prior to the end of the performance period for any reason, such Award
will be payable only (i) if the applicable performance objectives are achieved
and (ii) to the extent, if any, that the Administrator shall determine. Such
objective performance goals are not required to be based on increases in a
specific business criteria, but may be based on maintaining the status quo or
limiting economic losses.
7.2.2    Restrictions on Transfer. Performance Awards and all rights with
respect to such Performance Awards may not be sold, assigned, transferred,
pledged or otherwise encumbered.
7.2.3    Rights as a Shareholder. A Participant receiving a Performance Award
that is denominated in shares of Common Stock or hypothetical Common Stock units
shall have the rights of a shareholder only as to shares actually received by
the Participant under the Plan and not with respect to shares subject to the
Award but not actually received by the Participant. A Participant shall be
entitled to receive a stock certificate evidencing the acquisition of shares of
Common Stock under a Performance Award only upon satisfaction of all conditions
specified in the written instrument evidencing the Performance Award (or in a
performance plan adopted by the Administrator).
7.2.4    Termination. Except as may otherwise be provided by the Administrator
at any time, a Participant’s rights in all Performance Awards shall
automatically terminate upon the Participant’s termination of employment (or
business relationship) with the Company and its Affiliates for any reason.
7.2.5    Certification. Following the completion of each performance period, the
Administrator shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the performance objectives and other
material terms of a Performance Award have been achieved or met. Unless the
Administrator determines otherwise, Performance Awards shall not be settled
until the Administrator has made the certification specified under this
Section 7.2.5.
7.2.6    Code Section 409A Compliance. Award Agreements relating to the grant of
Performance Awards shall include provisions necessary to cause the Award to
comply with or be exempt from Code Section 409A.







--------------------------------------------------------------------------------





7.3    Stock Appreciation Rights.
7.3.1    General. A Stock Appreciation Right is an Award entitling the recipient
to receive an amount equal to the excess of the Fair Market Value of one share
of Common Stock on the date of exercise of the Stock Appreciation Right over
the SAR Exercise Price on the Date of Grant. The "SAR Exercise Price" will be
designated by the Committee in the Award Agreement for the Stock Appreciation
Right and may be the Fair Market Value of one share of Common Stock on the Date
of Grant of the Stock Appreciation Right or such other higher price as the
Committee determines. The SAR Exercise Price may not be less than the Fair
Market Value of one share of Common Stock on the Date of Grant.
7.3.2    Exercise and Payment. Upon exercise thereof, the holder of a Stock
Appreciation Right shall be entitled to receive from the Company, an amount
equal to the product of (i) the excess of the Fair Market Value, on the date of
such written request, of one share of Common Stock over the SAR Exercise Price
per share specified in such Stock Appreciation Right, multiplied by (ii) the
number of shares for which such Stock Appreciation Right shall be exercised.
Payment with respect to the exercise of a Stock Appreciation Right shall be made
in cash or shares of Common Stock as specified in the Award Agreement.
7.3.3    Other Provisions. The Administrator, in its sole discretion, may place
other limitations or restrictions on Awards of Stock Appreciation Rights. These
limitations and restrictions shall be included in each Award Agreement, and may
include, without limitation, vesting provisions, a term of exercise, and
restrictions on transferability.
8.    COVENANTS OF THE COMPANY.
8.1    Availability of Shares. During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.
8.2    Securities Law Compliance. Each Award Agreement shall be subject to the
condition, whether or not expressly stated therein, that no shares of Common
Stock shall be issued or sold thereunder unless and until (a) any then
applicable requirements of state and federal laws and regulatory agencies shall
have been fully complied with to the satisfaction of the Company and its counsel
and (b) if required to do so by the Company, the Participant shall have executed
and delivered to the Company a letter of investment intent in such form and
containing such provisions as the Administrator may require. The Company shall
use reasonable efforts to seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
grant Awards and to issue and sell shares of Common Stock pursuant to the
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Award or any Common Stock
issued or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock pursuant to Awards unless
and until such authority is obtained.
9.    MISCELLANEOUS.
9.1    Acceleration of Exercisability and Vesting. Subject to restrictions
included in an Award Agreement to establish compliance with Code Section 409A,
the Administrator shall have the power to







--------------------------------------------------------------------------------





accelerate the time at which an Award may first be exercised or the time during
which an Award or any part thereof will vest in accordance with the Plan.
9.2    Shareholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Award unless and until such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms and no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the date such Common Stock certificate is issued, except
as provided in Section 10.1 hereof.
9.3    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
9.4    Transfer, Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to re-employment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise so provides in
writing.
9.5    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (a) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (b) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
9.6    Withholding Obligations. Each Participant must satisfy all federal, state
and local tax withholding obligations relating to the exercise of, or
acquisition of Common Stock under, an Award. To the extent permitted by the
terms of an Award Agreement or by the Administrator, in its discretion, the
Participant may satisfy federal, state or local tax withholding obligations
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any







--------------------------------------------------------------------------------





compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock,
provided, however, that no shares of Common Stock may be withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company. Unless otherwise specified in an Award Agreement, payment
of the tax withholding by a Participant who is an officer, director or other
“insider” subject to Section 16(b) of the Exchange Act by delivering previously
owned and unencumbered shares of Common Stock of the Company or in the form of
share withholding is subject to pre-approval by the Administrator, in its sole
discretion. Any such pre-approval shall be documented in a manner that complies
with the specificity requirements of Rule 16b-3.
10.    ADJUSTMENTS UPON CHANGES IN STOCK.
10.1    Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), then (a) the aggregate number of
shares of Common Stock or class of shares that may be purchased pursuant to
Awards granted hereunder; (b) the aggregate number of shares of Common Stock or
class of shares that may be purchased pursuant to Incentive Stock Options
granted hereunder; (c) the aggregate number of shares of Common Stock or class
of shares that may be issued pursuant to Restricted Awards granted hereunder;
(d) the number and/or class of shares of Common Stock covered by outstanding
Options and Awards; (e) the maximum number of shares of Common Stock with
respect to which Awards may be granted to any single Optionholder during any
calendar year; and (f) the exercise price of any Award in effect prior to such
change shall be proportionately adjusted by the Administrator to reflect any
increase or decrease in the number of issued shares of Common Stock or change in
the Fair Market Value of such Common Stock resulting from such transaction;
provided, however, that any fractional shares resulting from the adjustment
shall be eliminated. The Administrator shall make such adjustments, and its
determination shall be final, binding and conclusive. The conversion of any
securities of the Company that are by their terms convertible shall not be
treated as a transaction “without receipt of consideration” by the Company.
10.2    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then all outstanding Awards shall terminate immediately prior to
such event.
10.3    Change in Control - Asset Sale, Merger, Consolidation or Reverse Merger.
(a)    In the event of a Change in Control or any other corporate separation or
division (including, but not limited to, a split-up, a split-off or a spin-off),
merger or consolidation in which the Company is not the Surviving Entity, or a
reverse merger in which the Company is the Surviving Entity, but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then the Company, to the extent permitted by applicable law,
but otherwise in the sole discretion of the Administrator, may provide for:
(i) the continuation of outstanding Awards by the Company (if the Company is the
Surviving Entity); (ii) the assumption of the Plan and such outstanding Awards
by the Surviving Entity or its parent; (iii) the substitution by the Surviving
Entity or its parent of Awards with substantially the same terms (including an
award to acquire the same consideration paid to the shareholders in the
transaction described in this Section 10.3) for such







--------------------------------------------------------------------------------





outstanding Awards and, if appropriate, subject to the equitable adjustment
provisions of Section 10.1 hereof (Awards continued, assumed or granted in
substitution for outstanding Awards under any of the preceding clauses (i)
through (iii) will be referred to as “Continuing Awards”); (iv) the cancellation
of such outstanding Awards in consideration for a payment equal in value to the
fair market value of vested Awards, or in the case of an Option, the difference
between the Fair Market Value and the exercise price for all shares of Common
Stock subject to exercise (i.e., to the extent vested) under any outstanding
Option; or (v) the cancellation of such outstanding Awards without payment of
any consideration. If vested Awards will be canceled without consideration, the
Participant shall have the right, exercisable during the 10-day period ending on
the fifth day prior to such Change in Control, other corporate separation or
division, merger or consolidation or 10 days after the Administrator provides
the Award holder a notice of cancellation, whichever is later, to exercise such
Awards in whole or in part without regard to any installment exercise provisions
in the Award Agreement.
(b)    If there are one or more Continuing Awards following a Change in Control,
and the Continuous Service of a Participant holding one or more Continuing
Awards is terminated without Cause within a period of one year following the
consummation of the Change in Control, or if the Participant voluntarily
terminates his or her Continuous Service for Good Reason during such period,
then, unless otherwise provided in the Award Agreement (i) the vesting and
exercisability of all outstanding Options held by the Participant shall
accelerate in full; (ii) the end of the Restricted Period for all outstanding
Restricted Awards held by the Participant shall accelerate, and all restrictions
and conditions of the Restricted Awards shall lapse or be deemed satisfied, as
the case may be; (iii) the vesting of all outstanding Performance Awards held by
the Participant shall accelerate in full; and (iv) all outstanding Stock
Appreciation Rights held by the Participant shall become exercisable in full.
11.    AMENDMENT OF THE PLAN AND AWARDS.
11.1    Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 10.1, no
amendment shall be effective unless approved by the shareholders of the Company
to the extent shareholder approval is necessary to satisfy any applicable law or
any Nasdaq or other securities exchange listing requirements. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.
11.2    Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
11.3    Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Code Section 409A or to bring the Plan or Awards granted under it
into compliance therewith.
11.4    No Impairment of Rights. Rights under any Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing. However, an amendment of the Plan that results in a cancellation of
an Award where the Participant receives a payment equal in value to the fair
market value of the







--------------------------------------------------------------------------------





vested Award or, in the case of an Option, the difference between the Fair
Market Value and the exercise price for all shares of Common Stock subject to
the Option, shall not be an impairment of the Participant’s rights that requires
consent of the Participant.
11.5    Amendment of Awards. The Administrator at any time, and from time to
time, may amend the terms of any one or more Awards; provided, however, that
(a) if any such amendment impairs a Participant’s rights or increases a
Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent (provided, however,
a cancellation of an Award where the Participant receives a payment equal in
value to the fair market value of the vested Award or, in the case of vested
Options, the difference between the Fair Market Value of the Common Stock
subject to an Option and the exercise price, shall not constitute an impairment
of the Participant’s rights that requires consent); and (b) except for
adjustments made pursuant to Section 10, no such amendment shall, unless
approved by the shareholders of the Company (i) reduce the exercise price of any
outstanding Option, or (ii) cancel or amend any outstanding Option for the
purpose of repricing, replacing or regranting such Option with an exercise price
that is less than the original exercise price thereof (as adjusted pursuant to
Section 10). An amendment to the Plan described in the last sentence of
Section 11.4 shall not be an impairment of the Participant’s rights under the
Participant’s Award that requires consent of the Participant.
12.    GENERAL PROVISIONS.
12.1    Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.
12.2    Recapitalizations. Each Award Agreement shall contain provisions
required to reflect the provisions of Section 10.1.
12.3    Delivery. Upon exercise of, lapse of restrictions on, or satisfaction of
conditions of a right granted under this Plan, the Company shall issue Common
Stock or pay any amounts due within a reasonable period of time thereafter.
Subject to any statutory or regulatory obligations the Company may otherwise
have, for purposes of this Plan, 30 days shall be considered a reasonable period
of time.
12.4    Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Administrator may deem advisable.
12.5    Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two years from the Date of Grant of such Incentive Stock Option or within
one year after the issuance of the shares of Common Stock acquired upon exercise
of such Incentive Stock Option shall be required to immediately advise the
Company in writing as to the occurrence of the sale and the price realized upon
the sale of such shares of Common Stock.
12.6    Market Stand-Off. Each Award Agreement shall be subject to the
condition, whether or not expressly stated therein, that, in connection with any
underwritten public offering by the Company of its equity securities pursuant to
an effective registration statement filed under the Securities Act, the
Participant shall agree not to sell, make any short sale of, loan, hypothecate,
pledge, grant any option for the repurchase of,







--------------------------------------------------------------------------------





transfer the economic consequences of ownership or otherwise dispose or transfer
for value or otherwise agree to engage in any of the foregoing transactions with
respect to any Common Stock without the prior written consent of the Company or
its underwriters, for such period of time from and after the effective date of
such registration statement as may be requested by the Company or such
underwriters (the “Market Stand-Off”). In order to enforce the Market Stand-Off,
the Company may impose stop-transfer instructions with respect to the shares of
Common Stock acquired under this Plan until the end of the applicable stand-off
period. If there is any change in the number of outstanding shares of Common
Stock by reason of a stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification, dissolution or liquidation of
the Company, any corporate separation or division (including, but not limited
to, a split-up, a split-off or a spin-off), a merger or consolidation; a reverse
merger or similar transaction, then any new, substituted or additional
securities that are by reason of such transaction distributed with respect to
any shares of Common Stock subject to the Market Stand-Off, or into which such
shares of Common Stock thereby become convertible, shall immediately be subject
to the Market Stand-Off.
12.7    Effective Date of Plan. The Plan was adopted by the Board on March 17,
2010, and shall become effective as of the date it is approved by a majority of
the total votes cast at a meeting of the Company's shareholders duly held in
accordance with the requirements of the Washington Business Corporation Act and
the Company's Bylaws. If the shareholders fail to approve the Plan by December
31, 2010, the Plan will terminate without having become effective. No Awards
shall be made under the Plan prior to the Effective Date.
12.8    Termination or Suspension of the Plan. The Plan shall terminate
automatically on the day before the 10th anniversary of the Effective Date. No
Award shall be granted pursuant to the Plan after such date, but Awards
theretofore granted may extend beyond that date. The Board may suspend or
terminate the Plan at any earlier date pursuant to Section 11.1 hereof. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
12.9    Choice of Law. The law of the State of Washington shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.









